Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Applicant is advised that should claims 1 and 10 be found allowable, claims 12   and 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15  are rejected under 35 U.S.C. 102(a)(1) as anticipated by               Moretti et al. (US 5,374,088).

With respect to Claims 1 and 12; Moretti et al. discloses a plug-in connector part 1 connectable to a mating connector part 3 so as to form a plug-in connection [Fig. 5], comprising: a housing 5 and an elastically deformable locking component 2 embodied separately from the housing [Fig. 2], to reversibly lock [Col. 1, lines 7-8] to a locking contour 4 of the mating connector part 3 during a creation of the plug-in connection, the locking component 2 is at least partially arranged in the housing of the plug-in connector part [Figs. 6-9] and has a section 17 that is curved around a longitudinal axis of the plug-in connector part 1, which is parallel to the plug-in direction [Fig. 5],  and has at least one locking region 13 and at least one unlocking region 15, and  the locking component 2 is prestressed in a closed position [Fig. 8] and is elastically radially Z on the unlocking region 15.


With respect to Claim 2; Moretti et al. discloses the locking component 2 expands elastically into the open position [Col. 4, lines 6-8]  in the locking region by the locking contour 4 of the mating connector part 3 when the plug-in connection is formed and before engagement.  

With respect to Claim 3; Moretti et al. discloses the locking component 3 has a beveled profile 18 in the locking region.

With respect to Claim 4; Moretti et al. discloses in the prestressed position [Fig. 2], the locking component 2 has a greater curvature in the unlocking region 15 than in the locking region 13.

With respect to Claim 5; Moretti et al. discloses in the open position [Fig. 9], the curvature of the locking component 2 in the locking region 13 is increased relative to the closed position [Fig. 8] and the curvature of the locking component 2 in the unlocking region 15 is reduced relative to the closed position [Fig. 8].  

With respect to Claims 6 and 7; Moretti et al. discloses the locking component 2 is of at least essentially annular/oval and one unlocking region 15 is arranged at vertices of a long diameter of the locking component in each case and one locking region 13 is arranged at vertices of a short diameter of the locking component in each case [Fig. 2].  

With respect to Claims 8 and 9; Moretti et al. discloses the housing 5 of the plug-in connector part 1 at least essentially, yet incompletely encloses [Figs. 5, 8] the locking component 2 in a radial direction and has housing openings 12 near the unlocking       region 15 of the locking component 2 which openings 12 allow insertion of a tool or permit manual tool-free exertion of a radially inward force Z on the unlocking region 15.

With respect to Claims 10 and 15; Moretti et al. discloses [Figs. 5, 8, 9] in a region  that engages with Page 5 of 7the mating connector part 3 the housing 5 of the plug-in connector part 1 has an at least essentially rotationally symmetric shape around a longitudinal axis parallel to the plug-in direction.

With respect to Claim 11; Moretti et al. discloses the housing of the plug-in connector part [Col. 1, lines 9-10] and the locking component [Col. 1, lines 68+] comprise materials different from one another .  

With respect to Claims 13 and 14; Moretti et al. discloses a locking contour 4 of the mating connector part 3 comprises an annular groove [along 4] and has a beveled region [Fig. 9].
Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                   Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833